Citation Nr: 1029368	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  09-17 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1968 to May 1962.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a video hearing before the undersigned 
at the Cleveland, Ohio, RO in May 2010, and at a regional office 
hearing before a decision review officer in October 2008.  The 
hearing transcripts are of record and were reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for a skin disorder.

The Veteran contends that his current skin condition should be 
service connected because he suffered from a skin condition while 
in service and that same symptomatology has continued since 
service.  Specifically, the Veteran notes that he has suffered 
from breakouts of acne like pustules on his head, face, and neck 
area since active duty service due to his exposure to hydraulic 
fluid and herbicides, including Agent Orange while in Vietnam.

The Board notes that the record includes various skin disorder 
diagnoses, including chloracne, folliculitis, acne, acne 
keloidosis, seborrhea, and dermatitis.  A January 2007 
dermatology consult noted the Veteran had been provided diagnoses 
of acne keloidosis, seborrhea dermatitis, and acne.  
Additionally, private treatment records dating from August 1989 
to May 2000 provided diagnoses of acne, seborrhea, and 
dermatitis.  Finally, dermatology consult notes by various 
dermatology residents dated in April 2008, June 2008, September 
2008, and December 2008 provided diagnoses of chloracne.

Service treatment records reveal that the Veteran received 
diagnoses for skin conditions while on active duty service.  
While neither the Veteran's March 1968 entrance examination and 
accompanying report of medical history nor his April 1972 exit 
examination and report of medical history indicate any 
dermatological disorders, an August 1970 dermatology treatment 
report noted diagnoses of acne vulgaris and pseudofolliculitis 
barbae.  Additionally, a November 1970 follow up dermatology 
report noted that the Veteran continued to suffer from a rash on 
his neck and a diagnosis of pseudofolliculitis was provided.  
Service records also show that the Veteran served in the Republic 
of Vietnam and that his duties included hydraulics repairman.  
His exposure to Agent Orange and hydraulic fluid is considered to 
be verified.

Having determined the Veteran has current diagnoses of skin 
disorders as well as in-service diagnoses, it is necessary to 
determine if the in-service skin disorders are related to his 
currently diagnosed skin disorders.  The Board recognizes a duty 
to provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In this regard, the Board acknowledges the June 2007 
VA clinical summary by a VA attending physician that stated that 
the Veteran had folliculitis of the scalp involving 10 percent of 
total body surface area, however, in an addendum the examiner 
noted that the Veteran's folliculitis of the scalp is not related 
to the pseudofolliculitis barbae or acne vulgaris nor is it a 
progression or continuation of those skin conditions treated in 
service.  Subsequently, in December 2008, the Veteran was 
afforded a VA examination.  The VA attending physician reviewed 
the Veteran's claims file and noted the in-service skin 
conditions as well as current private and VA diagnoses of skin 
conditions and concluded that the Veteran's in-service skin 
conditions, pseudofolliculitis and acne vulgaris, were not 
related to the current diagnosis of folliculitis.  

The Board acknowledges these negative nexus opinions, however, 
the opinions only address the etiology of the diagnosis of 
folliculitis and not any other skin diagnoses, including 
chloracne, acne, dermatitis, seborrhea, or acne keloidosis.  When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  
38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Therefore, the Board finds that a remand 
is necessary to obtain a new examination to include a nexus 
opinion to determine whether any chronic skin disorders are 
related to service.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his various skin 
disorders.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file, to include a 
copy of this remand must be made available 
to the examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  

The examiner should address whether any of 
the Veteran's current skin disorders are 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), related 
to his military service including as a 
result of exposure to Agent Orange and/or 
hydraulic fluid.  The examiner should 
provide a thorough rationale for his or 
her conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.

2.	After any additional notification and/or 
development that the RO/AMC deems 
necessary is undertaken, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) that contains notice of 
all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue on appeal.  An appropriate 
period of time should be allowed for 
response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

